Citation Nr: 0432432	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  97-08 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than August 18, 
1995, for a 50 percent rating for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from December 1955 to 
December 1958.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the New York, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
RO's September 1996 rating decision increased the evaluation 
assigned for the veteran's psychiatric disorder, classified 
as manic depressive reaction, from noncompensable to 50 
percent disabling, retroactively effective as of August 18, 
1995.  The veteran appealed for an earlier effective date for 
this higher rating.

A hearing was held at the RO before a VA hearing officer in 
May 1997.  A transcript of the proceeding is of record.  

Unfortunately, the Board cannot yet decide this appeal.  So, 
for the reasons discussed below, this case is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

Service connection has been in effect for the veteran's 
psychiatric disorder since June 1962.  He has no other 
service-connected conditions.

In a statement received in June 1982, the veteran 
specifically requested to reopen his disability claim.



In a letter dated September 14, 1982, the RO asked the 
veteran to submit evidence showing that his service-connected 
disability had increased in severity.  He did not provide 
evidence requested in connection with the claim for increase 
within the 
one-year period from the date of mailing of the letter, and 
the claim for increase was deemed abandoned.  See 38 C.F.R. 
§ 3.158 (2004).

A statement was received on May 28, 1991 from Dr. Symes.  The 
physician said the veteran suffered from a severe form of 
depression and was unable to work.  The psychiatric condition 
was manifested by very poor concentration, labile affect and 
confused thinking.  

A VA clinical record shows the veteran presented at an 
emergency room for psychiatric care on August 18, 1995.  The 
impression was manic depression.  

A statement was received from the veteran on August 28, 1995, 
specifically requesting to reopen his claim for disability 
benefits. 

A hearing was held at the RO before a VA hearing officer in 
May 1997.  On the veteran's behalf, his representative argued 
that the statement from Dr. Symes, received on May 28, 1991, 
should be deemed adequate to be a claim for an increased 
rating for the veteran's psychiatric disorder, and that a 
compensable rating should be assigned effective as of that 
date.  Testimony from the veteran and his spouse was 
cumulatively to the effect that the veteran had been 
hospitalized for manic depression during a period of time 
from May to June 1991; that he was incoherent during 
hospitalization; and that he therefore was unable to complete 
an application seeking an increased rating for his 
psychiatric disorder because of the severity of his manic 
depression.

VA medical records, dated from September 1995 to July 1999, 
and a VA medical record, dated in May 2004, reflect the 
veteran's ongoing evaluation and treatment for bipolar 
disorder.  A statement from a VA treating physician indicates 
the veteran had been diagnosed as "bipolar manic" with 
psychotic features since 1991.  

Associated with the claims file was a disability decision 
issued by an Administrative Law Judge of the Social Security 
Administration (SSA).  The veteran was found to be disabled 
under SSA's criteria since August 4, 1995.  It was determined 
that a severe bipolar disorder significantly impaired his 
occupational functioning.  

Added to the record were reports of the veteran's treatment 
for psychiatric disability, by private clinicians, including 
medical records considered by SSA in reaching its disability 
determination.  A report from Community Medical Center shows 
the veteran's treatment from May 16, 1991 to June 12, 1991 
for bipolar manic disorder with psychotic features.  He was 
involuntarily admitted to that facility in a very catatonic 
state with very severe impulsive moments of aggressiveness 
and visual hallucinations.  He had a somewhat stormy initial 
course and needed to be in seclusion and restraints, as well 
as room restrictions for a period of time.  He was assaultive 
to staff members.  During the course of hospitalization, 
there was some response to treatment.  He was thought to be 
doing relatively well and was improved at discharge from the 
hospital.  Other private medical records reflect his 
treatment for a psychiatric disorder subsequent to August 28, 
1995.

The Board has reviewed the report of the veteran's 
involuntary commitment to a private medical facility from May 
16, 1991 to June 12, 1991.  The report indicates that he was 
admitted by court order, displaying florid psychotic 
behavior.  Although he had made some improvement by discharge 
from hospitalization on June 12, 1991, there is persuasive 
medical evidence that he was not competent to complete a form 
requesting an increased rating for his psychiatric 
disability, while he was still hospitalized on May 28, 1991.  
His apparent incapacity to have submitted a claim for an 
increased rating on May 28, 1991 is further corroborated by 
credible testimony from him personally and his spouse on his 
behalf.



So under the circumstances, the statement from Dr. Symes 
received on May 28, 1991, describing the disabling nature of 
the veteran's psychiatric disorder, must be regarded as an 
informal claim from a person acting as next friend of a 
claimant who was not sui juris at the time the statement was 
received by VA.  See 38 C.F.R. § 3.155.  Accordingly, the 
Board determines that the veteran's claim for an increased 
evaluation for his psychiatric disorder has remained in open 
status since May 28, 1991, the date of receipt of a valid 
informal claim for increase.

The report of the veteran's treatment at Community Hospital 
relates that he had been admitted to Pocono Hospital in March 
1991 with what was thought to be bipolar disorder.  He was 
there for eight days.  He had thereafter decompensated and 
was readmitted to Pocono Hospital, but because of lack of 
progress, was involuntarily transferred - on a court order 
- to Community Hospital on May 16, 1991.  Reports of his 
treatment at Pocono Hospital are not in the claims file and 
must be obtained.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Inquire of the veteran as to the 
names, addresses and dates of treatment 
by any medical providers, VA or non-VA, 
from whom he received treatment for his 
psychiatric disorder from June 13, 1991 
to August 17, 1995.  This includes any 
records of his treatment at Pocono 
Hospital from March 1, 1991 to May 15, 
1991.  Obtain all indicated records that 
are not already included in the claims 
file.

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted, send the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




